DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment, filed 01July 2022, is acknowledged.  Claims 1-33 were cancelled previously.  Claims 34, 35, 37, 38, 40, 43, and 44 have been amended.  Claims 62-75 have been added.  Claims 34-75 are pending and under consideration.


Information Disclosure Statement
The information disclosure statement filed 01 July 2022 has been considered.  An initialed copy of the IDS accompanies this Office Action.  


Withdrawn Objections/Rejections
Applicant’s amendments have obviated the previous objections to claims 34, 35, 43, and 44.

Applicant’s amendments have obviated the previous rejection of claims 34-40 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Applicant’s amendment has partially obviated the rejection of record of claims 35-61 under 35 U.S.C. 112(a).  Note, however, the new/revised rejection presented below. 




  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

(New Ground, Necessitated by Amendment) Claims 50-53 and 60 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The claims depend, either directly or indirectly, from claim 34.  Claim 34 limits the administering to “an immune cell comprising a polynucleotide encoding a chimeric antigen receptor.”  The dependent claims fail to further limit claim 34 because each claim recites administration of an alternative agent (claims 50-52 and 60) or recites administering a broader agent that is a “cell” when claim 34 requires an “immune cell”.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




The following is a quotation of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-75 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of inducing immunity against a cancer or treating a cancer by administering an effective amount of an immune cell that is a T cell or an NK cell comprising a polynucleotides encoding a chimeric antigen receptor (CAR) comprising (i) an antigen binding molecule; (ii) a hinge, transmembrane domain, and  intracellular costimulatory domain that comprises the CD28 amino acid sequence set forth in SEQ ID NO: 241; and (iii) an intracellular activation domain that is the CD3 zeta activation domain; wherein the antigen binding molecule of (i) is linked to (ii) through 1 to 6 heterologous amino acids, does not reasonably provide enablement for the methods as broadly recited.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described in In re Colianni, 195 USPQ 150 (CCPA 1977) and have been adopted by the Board of Patent Appeals and Interferences in Ex Parte Forman, 230 USPQ 546 (BPAI 1986).  Among these factors are:
1.  the nature of the invention,
2.  the state of the prior art,
3.  the predictability or lack thereof in the art,
4.  the breath of the claims,
5.  the amount of direction or guidance present, and
6.  the presence or absence of working examples.
The following is an analysis of these factors in relationship to this application.
         
 Nature of the invention/Breadth of Claims
Independent claims 34 and 35 as amended now recite methods of inducing an immune response to a cancer or treating cancer using immune cells expressing a CAR in which the transmembrane domain and intracellular costimulatory domain can be from any source. The claims further recite that the peptide linking the transmembrane and intracellular costimulatory domain can vary so long as it is a peptide that is shorter than 39 amino acids and comprises a peptide that either has one to six amino acid residues added to or deleted from the N-terminus or the C-terminus of peptide that consists of amino acid residues 123 to 152 of SEQ ID NO: 1 or comprises a peptide at least about 80% identical to amino acids 123 to 152 of SEQ ID NO: 1, optionally with one to six amino acids added or deleted at one or both of the N and C terminus.  
All other claims depend from or incorporate by reference the polynucleotide defined in claims 34 and 35.  No claim requires that the truncated hinge be in the context of the CD28 transmembrane and signaling domains.  Further, the claims all permit either variations in the hinge sequence at any location, to any amino acid residue, by virtue of the “percent identity” language and/or permit the addition/deletion of additional residues relative to amino acids 123-152 of SEQ ID NO: 1.
Dependent claims 50-52 and 60 do not further limit independent claim 34 and recite embodiments not enabled for the reasons of record, which are incorporated here in full.  The claims recite methods in which a vector, nucleic acid, or the polypeptide per se are administered in the methods.
State of the Art/Predictability
At the time of the effective filing date of April 2016, chimeric antigen receptors (“CAR”) were well known in the art and CAR expressed in a T cell (“CAR-T”) were being successfully used to treat certain hematological cancers.  E.g., reviewed in Sadelain et al., Cancer Discov. 3(4):388-98 (2013) (IDS); Dotti et al., Immunol Rev. 257(1): doi:10.1111/imr/12131 (2014) (IDS); Geldres et al., Sem Immunol 28:3-9 (2016) (IDS); Fesnak et al., Nature Reviews Cancer 16:566-581 (2016) (IDS).  The level of skill in the art of chimeric antigen receptors was therefore high.  At the time the invention was made in 2016, the skilled artisan recognized that CAR for use in T cells generally contained a single chain Fv (scFv) from an antibody that targeted an antigen expressed on a tumor cell and was expressed extracellularly by the T cell; an intracellular signaling region that could support T cell receptor-type signaling and could be comprised of one or more signaling domains; and a “hinge” that linked the scFv to a transmembrane region that coupled to the intracellular signaling domain.  E.g., Figure 1 of Sadelain, supra; Figures 1 and 2 of Dotti, supra; Figure 1 of Geldres, supra; Figure 3 of Fesnak, supra.  First generation CAR generally utilized the CD3 zeta signaling domain; second generation CAR add a co-stimulatory signaling domain from CD28 or CD137 (4-1BB); and third generation CAR comprise multiple co-stimulatory domains.  E.g., Dotti, “Provision of costimulation to enhance CAR-T-cell activity after antigen-specific receptor engagement” at pages 8-9.  The targeting domain that thus far has been most extensively utilized and has shown the most success in the clinic is scFv specific for the B cell antigen CD19, but numerous other targeting domains were in development.  E.g. Sadelain, supra, at Table 1 and “CARs in the Clinic” on pages 393-394.
While the vast majority of the CAR developed have been expressed in T cells, some progress has been made in expressing the constructs developed initially for T cells in other cell types.  For example, CD19 CAR have been introduced into hematopoietic stem/progenitor cells, resulting in expression in myeloid and NK cells after progenitor cell differentiation.  E.g., De Oliveira et al., Human Gene Ther. 24:824-39 (2013) (IDS).  Those constructs were introduced into the stem cells using a lentiviral vector with a particular promoter, MNDU3, to drive expression.  E.g., id. at page 828 “Lentiviral vectors carrying CD19-specific CAR constructs.”  
CAR constructs comprising domains from CD28 were well-known in the art by 2016.  But, those constructs that contained a CD28 hinge included the full 39 amino acid CD28 hinge in the constructs.  E.g. SEQ ID NO: 7 of US2012/0213783 (IDS).  In addition, the CD28 hinge was linked to the CD28 transmembrane domain, and both components were often also linked to the CD28 signaling domain, with the components in their naturally-occurring order.  E.g., US2012/0213783 (IDS); see Table 1 at [0047] and note that each construct utilizes either human CD28, human CD8, or mouse CD8 to provide not only the hinge, but also the transmembrane domain, and, in the case of CD28, the costimulatory domain.  The T cell costimulatory function of CD28 has been previously characterized and involves the interaction of CD28 on T cells with CD80 and/or CD86.  Most relevant to the instant claims is that the “MYPPPY” sequence in CD28 was well-known to be critical for that interaction and the stimulation of cytokine production from the T cells.  E.g., Kariv et al., J. Immunol. 157:29-38 (1996) (IDS).  
The MYPPPY sequence is found at the upper portion of what is defined in the instant application in Figure 1A as the Hinge Domain and it is not present in the truncated CD28 hinge domain described in the instant application (see also [0118] and [0145]-[0157], especially [0153]).  As discussed in both Dotti (supra) and Geldres (supra), while the hinge sequence was known to impact function of the CAR, it was not predictable what effect altering the hinge sequence or hinge length would have generally, or even in the context of otherwise identical constructs.  E.g., Dotti, pages 3-4, “Hinge region of CARs;” Geldres, pages 4-5, section 1.1.1.  As Geldres notes, hinge regions that contain functional elements may well affect CAR signaling.  
Accordingly, the skilled artisan would find it unpredictable as to what effect particular hinge domain alterations would have and whether those effects would be observed in the context of some, all, or only a few CAR constructs (second generation versus third, different transmembrane or costimulatory domains, etc.).  Likewise, sequence substitutions, insertions, and deletions would generally be expected to require experimental testing and validation in a variety of constructs before that particular variant could be predictably used in CARs with varying domain composition without undue experimentation.  WO2017/173410 (IDS) has the same effective filing date as the instant application and also discloses CAR constructs comprising a truncated CD28 hinge.  E.g., SEQ ID NO: 4 at [0211], contained within the CD28T extracellular, transmembrane, and intracellular sequence provided in SEQ ID NO: 2 and listed at [0208].  However, in that contemporary reference, when the truncated CD28 hinge is used in a working example, it is always used in the context of the CD28 hinge and costimulatory domains.  E.g., SEQ ID NO: 70 at [0280].
Given the state of the art, the skilled artisan would conclude that, in April 2016, it was highly unpredictable whether different hinge sequences or sequence variants thereof could be predictably incorporated into CAR constructs and maintain the minimal functional activities of the CAR that would be consistent with the disclosed uses of the CAR.
Additionally, while the state of the art recognized that CAR utilizing a CD3 zeta domain could be expressed in several cell types, it was not predictable the such CAR would express in “immune cells” as broadly recited and have the activity of inducing immunity against a cancer or treating a cancer.  Instead, while expression in several immune cell types had been obtained, generally only T cells and NK cells were active in methods as recited in independent claims 34 and 35. 
Guidance/ Working Examples
Table 2 at [0216] of the specification provides a number of CAR constructs comprising various antigen binding molecules in the form of scFv and lists their associated nucleotide and amino acid sequences.  Those constructs are textually described in Table 2 using the clone name for the antigen binding domain and “CHD” for constructs comprising a complete hinge domain from CD28 and “THD” for a truncated CD28 hinge domain.  The THD is defined at [0118] to be anything less than the complete hinge domain, which as shown in Figure 1 with reference to SEQ ID NO: 1.  In the embodiment utilized in the Examples, the THD is SEQ ID NO: 3, which corresponds to amino acid residues 123 to 152 of SEQ ID NO: 1 and deletes the “IEVMYPPPY” from the amino terminus of the CHD.  SEQ ID NO: 3 is “LDNEKSNGTIIHVKGKHLCPSPLFPGPSKP.”   E.g., Figure 1 and [0153].  Paragraphs [0145]-[0157] suggest that sequence variants and fusions with other molecules may also be used but does not provide any details by way of citations, examples, or other guidance as to the sequence of those variants.  
Transmembrane domain options are discussed at [0158]-[0167] and CD28 (i.e., SEQ ID NOS: 4 (NT) and 5 (AA)) and CD8 (SEQ ID NOS: 238 (NT) and 239 (AA)) are provided.  Intracellular domain options are discussed at [0168]-[0182] and include both potential costimulatory signaling domains and activating domains.  Options for intracellular signaling domains are listed at [0169] and include the CD28 signaling domain set forth in SEQ ID NO: 6 (NT) and 7 (AA). The only activation domain described is that of CD3 zeta, which is set forth in SEQ ID NOS: 8 (NT) and 9 (AA).
In one embodiment, the hinge, transmembrane, and costimulatory signaling domain is from CD28.  E.g., [0174]-[0177].  The nucleotide sequence is provided in SEQ ID NO: 240 and the amino acid sequence is provided in SEQ ID NO: 241; i.e. “LDNEKSNGTIIHVKGKHLCPSPLFPGPSKPFWVLVVVGGVLACYSLLVTVAFIIFWVRSKRSRLLHSDYMNMTPRRPGPTRKHYQPYAPPRDFAAYRS”.  Within Table 2, it is this amino acid sequence that is present in the CAR construct any time the name indicates a “THD” is present.  When a “CHD” is indicated as part of the construct, the sequence is “IEMYPPPYLDNEKSNGTIIHVKGKHLCPSPLFPGPSKPFWVLVVVGGVLACYSLLVTVAFIIFWVRSKRSRLLHSDYMNMTPRRPGPTRKHYQPYAPPRDFAAYRS”.  E.g., compare SEQ ID NO: 243 (CHD) with SEQ ID NO: 245 (THD) each containing the “10E3” antigen binding domain; and SEQ ID NO: 247 (CHD) with SEQ ID NO: 249 (THD), each containing the “8B5” antigen binding domain.   
Figure 3 shows that constructs with a THD of CD28 lead to at least somewhat better CAR expression vs the same construct using a CHD of CD28.  
Figures 10H-K show an enhanced survival effect in vivo when the THD is used versus the CHD for an anti-FLT3 clones 10E3 and 8B5.  
As discussed at [0270], Figure 19 shows that deleting IEVMYPPPY from the CHD of CD28 to provide the CD28 THD enhances stability of constructs containing it.  It is not clear, however, which particular constructs were tested.  Nevertheless, the only constructs described in the Specification that contain a THD and CHD from CD28 also contain the CD28 transmembrane domain, the CD28 costimulatory signaling domain, and the CD3 zeta activating domain.    Specifically, Table 2 beginning on page 70, several construct comprising the “24C1,” “24C8,” “20C5.1,” or “20C5.2” anti-CLL-1 heavy and light chain variable regions (see Figures 2A-D) as the antigen binding domain and comparing VH/VL orientation and hinge+TM options are presented.  The CD28 costimulatory domain and CD3z activating domain are used in all constructs.  
Accordingly, although the Specification fully describes a number of CAR constructs that contain antigen binding domains that bind at least three different antigens, the constructs comprising a THD as required by the independent claims are all constructs that comprise a THD from CD28 that is the THD set forth in SEQ ID NO: 3 and then only in the context of the CD28 transmembrane and costimulatory signaling domains.  That is, Applicant has described several CAR constructs comprising SEQ ID NO: 241 (but not comprising amino acid residues 1 to 122 of SEQ ID NO: 1) and further comprising the CD3 zeta activating domain set forth in SEQ ID NO: 9, and shown that in the context of different antigen binding domains this truncated CD28+CD3z CAR has better expression, better stability, and is more active in CAR-T in vivo than a corresponding construct comprising the complete CD28 hinge-CD28Tm-CD28signaling-CD3z components.  
However, guidance is lacking as to whether simply incorporating a truncated CD28 hinge domain into a CAR construct as broadly recited would mediate the same effect or even function at all.  Neither the Specification nor the prior art provides any guidance regarding constructs that comprise a truncated CD28 hinge using other potential CAR components.  Given the limited guidance provided in the Specification and prior art regarding the effect of truncating a CD28 hinge in the context of non-CD28 transmembrane and co-stimulatory domains in a CD3zeta-containing CAR, it would require undue experimentation for the skilled artisan to determine which other CARs comprising truncated hinges that varied from that of SEQ ID NO: 241 (encoded by the nucleic acid set forth in SEQ ID NO: 240) would provide for a CAR that would be functional when expressed in a T cell and so could be used in any of the methods claimed.  
Further, neither the Specification nor the art provides sufficient guidance as to which, if any, sequence variants, insertions, or deletions (other than the truncated CD28 hinge set forth in SEQ ID NO: 3 linked to the antigen binding domain by 1 to 6 heterologous amino acids) might function in a CAR construct.  The claims encompass variants at any position, to any other amino acid, so long as a certain level of “percent identity” is retained.  Absent guidance as to which residues can be mutated, or where, with what sequences, and which insertions or deletions would be permissible, it would require extensive, and undue, experimentation for the skilled artisan to make and test variants within the scope of the claims for functions consistent with the claimed methods.
Additionally, guidance is lacking to show that administering a vector comprising a polynucleotide encoding the CAR could mediate any effect as a direct therapy.  While the art has advanced recently regarding therapeutic effect following administration of vectors, neither the specification nor the art as of the effective filing date predictably showed that administering the CAR-encoding vector directly could mediate any in vivo effect.  Likewise, guidance is lacking to show that administering the CAR polypeptide per se would mediate any therapeutic effect.  And given the lack of guidance regarding administration of an immune cell containing the CAR, the vector, or the polypeptide, guidance is also lacking regarding any therapeutic effect of the combination.  Given the lack of guidance, it would also require undue experimentation for the skilled artisan to practice methods of inducing immunity or treating a cancer when the administered product is a vector or polypeptide per se, or a combination as recited.  Lastly, while T cells and NK cells would generally be expected to have activity in the recited methods, it would require undue experimentation to determine which other immune cells would function in the claimed methods.
Accordingly, the claims are not commensurate in scope with the enablement provided in the specification.
Applicant’s arguments regarding the enablement of immune cells generally are acknowledged.  Those arguments have been addressed above.



Claims 34-75 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  “Functional” terminology may be used “when the art has established a correlation between structure and function” but “merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing one has invented a genus and not just a species.”  Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F3d 1336, 94 USPQ2d 1161, 1171 (Fed Cir. 2010).  
Scope of the claimed genus
The discussion of the claims set forth above in the scope of enablement rejection is incorporated here in full.  The claims are essentially a recitation of a polynucleotide encoding any chimeric receptor with the desired properties of binding one of the recited antigens, providing costimulation, and able to activate a cell containing it to either mediate an immunity against a cancer or treat a cancer, so long as the CAR comprises the partial structure given for the truncated hinge.  And while the dependent claims provide some additional structure for the various components, none of the claims describe a full CAR-encoding polynucleotide sequence or encoded amino acid sequence.
State of the Relevant Art
The state of the relevant art has been set forth above in the scope of enablement rejection and is incorporated here in full. 
Summary of Species disclosed in the original specification 
A discussed above in the scope of enablement rejection (incorporated here in full), Applicant has described several CAR constructs comprising a truncated hinge domain, but in all cases the truncated hinge domain is that set forth in SEQ ID NO: 3 and in all cases it is described in CAR constructs that also comprise the CD28 TM and costimulatory signaling domain.  No sequence variants and no other TM and costimulatory domains have been described as providing an active CAR with the claimed hinge that could mediate the recited functions of inducing immunity against a cancer or treating a cancer.      
Are the disclosed species representative of the claimed genus?
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
In this case, the Specification only describes a particular truncated CD28 hinge (one lacking the IEMYPPPY sequence; i.e., as set forth in SEQ ID NO: 3) in constructs that all comprise not only the truncated hinge of CD28, but also the CD28 TM and signaling domains, as well as a CD3 zeta activating domain.  But these limited species cannot be considered representative of the genus recited in the independent claim, which encompasses an extensive variety of (1) transmembrane domains; and (2) costimulatory signaling domains, all of which are described only in terms of their desired function.  Even when a reference domain is provided in a dependent claim and defined by a SEQ ID NO, no dependent claim provides a fully described CAR structure.  Given the extensive variability encompassed by the claims, the described species, which are all highly similar in all domains except the antigen binding domain, cannot be considered representative of the claimed genus.
Identifying characteristics and structure/function correlation
In the absence of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics; i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.    
But in this case, while some CAR components were well known in the art, it is unclear what structural features within each domain would, in combination, be sufficient to provide any of the claimed functions or what their other identifying characteristics might be.  The Specification, while describing a particular truncation of the CD28 hinge, does not describe constructs comprising truncations of one to six amino acids relative to amino acid residues 123 to 152 of SEQ ID NO: 1 (i.e. SEQ ID NO: 3).  It does not describe fusions of SEQ ID NO: 3 with other “hinge type” sequences such as the Ig hinge, or CH2/CH3 domains.  It does not describe other constructs in which one to six heterologous amino acids are added at the C terminus of the hinge of SEQ ID NO: 3.  
For these reasons, the skilled artisan would not consider Applicant to have either provided a representative number of species or sufficient identifying characteristics to show possession of the broad genus claimed.






Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

The following rejection is set forth with respect to the enabled embodiments contained within the rejected claims.  Excluded claims are limited to non-enabled embodiments.

Claims 34-49, 61, and 69-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-30 of U.S. Patent No. 10597456 (of record).   
Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 21 recite polynucleotides encoding a CAR (recited in claim 22) as that necessarily comprise all the structural features recited in instant claims 34 and 35.  The patented claims also recite T cells expressing the CAR and methods of using the T cells to treat a tumor or malignancy.  While the patented claims recite CAR that bind a particular tumor antigen, CLL-1, which is not included in the listed tumor antigen recited in instant claims 34 and 35, multiple examples within the instantly recited list would have been obvious alternative tumor antigens relative to CLL-1.  Therefore, the claims are not patentably distinct.
Applicant’s argument that the instant claims exclude the particular tumor antigen CLL-1 are acknowledged.  However, it is maintained that multiple of the instantly recited tumor antigen targets were obvious alterative embodiments to targeting CLL-1.  

Allowable Subject Matter 
No claim is allowed.  

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US9845362 (IDS) teaches CAR comprising SEQ ID NO: 20, which comprises a CD28 hinge, transmembrane domain, and costimulatory domain that lacks the “IEMYPPPY” sequence.  However, the CAR of US9845362 comprises additional, specific heterologous amino acids between the antigen binding domain and the truncated hinge domain that result in a hinge that is more than 39 amino acids and that is more than 1 to 6 heterologous amino acids.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 7:30 to 17:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643